DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of an attachment part” in claim 3, which positively recites the structural element of a “part”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 10, and 11, the recitation of “a suspension arrangement carrying the drum” is indefinite because it is unclear what Applicant intends.  The fixed suspension arrangement has no contact with the rotatable drum 3, but rather carries a cylindrical housing 25 which supports the rotatable drum located therein.  The implication that the suspension arrangement carries the rotatable drum may be misleading without the requisite feature of the cylindrical housing 25.  Correction is required.
In claims 1 and 10, it is unclear how the first structural element or second structural element, which are fixedly mounted, can be connected to the drum, which is rotatable.  It is believed that the claimed features may be mounted to cylindrical housing 25 and the claims will be examined accordingly.  However, clarification and correction are still required.
Claim 5 recites the limitation "the attachment means" in line 2.  There is insufficient antecedent basis for this limitation in the claim since claim 1 recites an “attachment part”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010/133510 A1 to AKBAS et al. (“AKBAS”).
Regarding claims 1-3, 6, and 10-11 AKBAS (in Figs. 1-2, 4-6, and associated text) discloses a laundry washing machine comprising:
a rotatable drum (see drum inside body 2 at ¶ [0023]), a suspension arrangement (holders 4, bearers 5, casing 8) carrying the drum (tub 3; see indefinite rejection above) in relation to a base structure (bottom of body 2) located under the washing machine and on which the washing machine is adapted to rest, and a load sensing device (weight sensors 6); configured to sense a load of the drum,
a first structural element (chocks 7) substantially extending in a first plane and being connected to either of the drum or the suspension arrangement, and
a second structural element (pressure element 9) substantially extending in a second plane, which is parallel with the first plane, and being connected to the other of the drum (tub 3) or the suspension arrangement,
wherein the load sensing device is attached to the second structural element on a surface thereof facing away from the first structural element and is connected to the first structural element (see, e.g., Figs. 4-6),
wherein the second structural element comprises an opening (see screw holes in element 9 at Figs. 4 and 6), and the load sensing device is connected to the first structural element through the opening (note the load sensing device 6 is structurally connected to the first structural element 7 via second structural element 9),
wherein the load sensing device is attached to the second structural element by means of an attachment part (pin 11), which is attached to the second structural element on a surface thereof facing towards the first structural element,
further comprising three or more of said sensing devices in between the suspension arrangement and the drum (note the use of 4 sensing devices in AKBAS, two on each side),
a laundry washing machine comprising a rotatable drum (see above), a suspension arrangement (see above) carrying the drum in relation to a base structure, located under the washing machine and on which the washing machine rests, and a load sensing device (see above), configured to sense the load of the drum,
a first structural element connected to the drum (7,9), and
a second structural element (8) being connected to the suspension arrangement,
wherein the load sensing device (9) is fitted between first structural element and the second structural element (see, e.g., Figs. 2 and 4-6),
a laundry washing machine comprising a rotatable drum (see above), a suspension arrangement (see above) carrying the drum in relation to a base structure located under the washing machine on which the washing machine rests, and a load sensing device (see above), configured to sense the load of the drum; wherein the load sensing device is located on an opposite side of the suspension arrangement as seen from the base structure (see, e.g., load sensing device 9 within element 8 being located on the opposite side of the suspension arrangement 4 as seen from the base structure (bottom of body 2) in Figs. 2 and 4-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKBAS in view of US 2011/0127091 to SHEPHERDSON et al. (“SHEPHERDSON”).
AKBAS, supra, discloses the claimed invention including using a weight sensor for determining static and dynamic loads.  AKBAS does not expressly disclose the type of load sensor used.  SHEPHERDSON teaches that it is known to use a planar beam load cell as a type of load cell for sensing applied loads and providing better resistance to torsional forces than single beam load cells while functioning as well as a load cell (see, e.g., abstract and ¶ [0010]).
Because both AKBAS and SHEPHERDSON teach load cells for weighing loads with torsional forces, it would have been obvious to one skilled in the art to substitute one known load cell for the other to achieve the same and predictable result sensing applied loads.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKBAS in view of US 2018/0073180 to JO et al. (“JO”).
AKBAS, supra, discloses the claimed invention including using a laundry washing machine which implicitly/inherently teaches a door for closing the washing machine during use.  AKBAS does not expressly disclose details of the door, particularly a door for gaining access to an interior of the drum, and the door being suspended by the suspension arrangement as in claim 8, or wherein the door is attached to a housing, which contains the rotatable drum and that is suspended by the suspension arrangement.  JO teaches an art-related laundry washing machine in having a housing/tub (200) suspended by a suspension (see ¶ [0048]) and wherein a door (230) is mounted to the housing/tub, which manifestly would result in the door being suspended by the suspension as well.
Because both AKBAS and JO teach laundry washing machines having tub suspensions and a door, it would have been obvious to one skilled in the art to substitute one known door configuration for the other to achieve the predictable result of providing a door to a washing machine to close the washing machine during use.

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711